PER CURIAM.
Juan Espinosa (“the defendant”) appeals from an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800. The trial court denied the motion on procedural grounds because of a pending appeal before this Court (case number 3D10-3415). Since then, the defendant has voluntarily dismissed his appeal in case number 3D10-3415. Accordingly, we reverse the order summarily denying the defendant’s motion, and remand for the trial court to address the merits of the defendant’s Rule 3.800 motion.
Reversed and remanded.